Citation Nr: 1512379	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from January 1988 to December 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Per the Veteran's request, a Board hearing was scheduled for August 2012 via videoconference, but he failed to appear.  The appellant has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In a July 2012 letter, the RO notified the Veteran and his then-appointed representative, Disabled American Veterans (DAV) that the case was being transferred to the Board.  In August 2014, VA received a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Arkansas Department of Veterans Affairs.  However, under the provisions of 38 C.F.R. § 20.1304(a) (2014), an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation.  Well after the expiration of the aforementioned 90-day grace period, VA received the Veteran's signed VA Form 21- 22.

The Board normally cannot accept a request for a change in representation after this 90-day grace period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b) (2014). However, a review of the record indicates that around the date of the VA Form 21-22, the Veteran also filed a claim for service connection of depression with the assistance of his newly appointed representative.  As a new representative was only recently retained around the time of the filing of the claim, the Board finds that good cause is shown for the delay and the appointment of a new representative is accepted.  Id.
Along these lines, the Board notes that the claim has been characterized as one of entitlement to service connection for PTSD, and that the issue of entitlement to service connection for depression was addressed in a separate rating decision.  Nevertheless, the present claim and appeal encompasses depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder has been raised by the record in an October 2014 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the issuance of the May 2012 Statement of the Case (SOC), the last AOJ adjudication in this matter, VA records from the Little Rock VA Medical Center (VAMC) and the Shreveport/Texarkana Community Based Outpatient Clinic (CBOC), were associated with the VBMS portion of the Veteran's claim file.  The records document psychiatric treatment.  This evidence has not been reviewed by the AOJ, and the Veteran has not provided a waiver of such initial review.  See 38 C.F.R. § 20.1304(c) (2014).

In this circumstance, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  As such, the Board has no recourse but to remand the case for AOJ initial consideration of the additional evidence.  See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

Although the Board could attempt to solicit a waiver from the Veteran in accordance with Chairman's Memorandum No. 01-05-09 (May 25, 2005), as the additional evidence triggers VA's duty to assist the Veteran in obtaining additional evidence, a remand is necessary in any case.  Moreover, as the Veteran's representative was only recently appointed, it appears as if the representative has not had an opportunity to fully review the matter on appeal.  Remanding the matter will also allow for such review.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain up-to-date VA treatment records of the Veteran, not currently associated with the claims file, particularly any dated after approximately October 7, 2013, from the Little Rock VAMC, and any dated after February 18, 2015, from the Shreveport/Texarkana CBOC and associate them therewith.  Perform any and all follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






